DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 2-9, 11-12, and 55-62 are necessitated by Applicant’s amendment filed on Apr. 5, 2022. In particular, claims 2-9 and 11-12 have changed in scope via their dependency on amended claim 1; and claims 55-62 are newly presented. The grounds of rejection set forth below for claims 1 and 54 are the same as those set forth in the previous Office action mailed on Jan. 7, 2022 with respect to previous claims 10 and 4, respectively. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 54 are provisionally rejected under 35 U.S.C. § 101 as claiming the same invention as that of claims 10 and 4 (respectively) of copending Application No. 15/808,943. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9, 11-12, and 55-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/808,943. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 2: US ‘943 claims a coating composition comprising a waterborne alkyd resin including urethane groups; and a crosslinking acrylic latex resin; said alkyd resin and said acrylic latex resin being present in amounts relative to one another such that upon curing a resultant coating for a period ranging from eighteen hours to four weeks, the resultant coating has a higher pendulum hardness than that of an otherwise-identical composition prepared in the absence of the acrylic latex resin; the compositions including one or more glycols in an amount of at least 5 g/L, the coating composition having a VOC content of less than 50 g/L (see claim 10 of US ‘943).
US ‘943 further claims coating compositions wherein the acrylic latex resin comprises a residue of styrene (see claim 2 of US ‘943).
US ‘943 does not specifically claim the presently recited combination of glycols and VOC content and residues of styrene.
In light of the recitations in the claims of US ‘943 of multiple characteristics of the claimed coating compositions, one of ordinary skill in the art would have been motivated by ordinary creativity to make the coating compositions claimed by US ‘943 having any combination of the characteristics recited in the claims of US ‘943. In particular, in light of the recitations in the claims of US ‘943 of compositions including glycols and a VOC content and of compositions including an acrylic latex resin comprising a residue of styrene, one of ordinary skill in the art would have merely exercised ordinary creativity by making a coating composition according to US ‘943 which contains both the recited glycols and VOC content as well as an acrylic latex resin comprising a residue of styrene. 
It would have been obvious to one of ordinary skill in the art to have made a coating composition according to US ‘943 which contains both the recited glycols and VOC content as well as an acrylic latex resin comprising a residue of styrene. 
The further limitations of present claims 3-9 and 11-12 are set forth in claims 3-9 and 11-12 of US ‘943, and they are rejected with the same reasoning with respect to their respective components of the claimed coating compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As to claim 55: US ‘943 claims a coating composition comprising a waterborne alkyd resin including urethane groups; and a crosslinking acrylic latex resin; said alkyd resin and said acrylic latex resin being present in amounts relative to one another such that upon curing a resultant coating for a period ranging from eighteen hours to four weeks, the resultant coating has a higher pendulum hardness than that of an otherwise-identical composition prepared in the absence of the acrylic latex resin; the acrylic latex resin comprising a phosphate-containing comonomer and incorporating a phosphate surfactant (see claim 4 of US ‘943).
US ‘943 further claims coating compositions wherein the acrylic latex resin comprises a residue of styrene (see claim 2 of US ‘943).
US ‘943 does not specifically claim the presently recited combination of phosphate-containing comonomer and phosphate surfactant and residues of styrene.
In light of the recitations in the claims of US ‘943 of multiple characteristics of the claimed coating compositions, one of ordinary skill in the art would have been motivated by ordinary creativity to make the coating compositions claimed by US ‘943 having any combination of the characteristics recited in the claims of US ‘943. In particular, in light of the recitations in the claims of US ‘943 of compositions including phosphate-containing comonomer and phosphate surfactant and of compositions including an acrylic latex resin comprising a residue of styrene, one of ordinary skill in the art would have merely exercised ordinary creativity by making a coating composition according to US ‘943 which contains both the recited phosphate-containing comonomer and phosphate surfactant as well as an acrylic latex resin comprising a residue of styrene. 
It would have been obvious to one of ordinary skill in the art to have made a coating composition according to US ‘943 which contains both the recited phosphate-containing comonomer and phosphate surfactant as well as an acrylic latex resin comprising a residue of styrene. 
The further limitations of present claims 56-62 are set forth in claims 3 and 5-10 of US ‘943, and they are rejected with the same reasoning with respect to their respective components of the claimed coating compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant’s arguments filed Apr. 5, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.
Regarding the prior art rejections: The rejections have been withdrawn in light of the amendment of independent claim 1.
Regarding the double patenting rejection: Applicant argues that application 15/808,943 is abandoned. USPTO records show that the ‘943 application was revived on Jun. 3, 2019, and therefore the application is not abandoned. In light of the amendment of the claims, the statutory double patenting rejection that was set forth in the preceding Office action has been recast above to reflect the current scope of the claims. In light of the amendment of the claims, a nonstatutory double patenting rejection has been set forth above.

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Jan. 7, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764